DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/2021 has been entered.
Claim(s) 1, and 17 were amended; Claim(s) 9-10 were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-8, and 11-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) or both as being anticipated by Sharp (US 9,001,623 B1).
Referring to Claim 17, Sharp teaches a towable submersible device comprising:
a rigid body (tow body 12 of FIG 1; tow body 50 of FIG. 2) adapted for towing at a positive pitch angle behind a vessel (ship 102 of Fig’s 4-6);
lift generating surface provides the towable submersible device with a net center of lateral lift located above a roll axis of the rigid body when the lift generating surface is fully submerged (Fig. 6) and exposed to a sideflow (64a-64b).

Referring to Claim 19, Sharp teaches the lift generating surface (60 of FIG 2) is rigidly fixed (via 56) to the rigid body (tow body 12 of FIG 1; tow body 50 of FIG. 2).

Referring to Claim 20, Sharp teaches the rigid body defines an interior volume for receiving a payload (Col. 4, Ln. 40-51).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (US 9,001,623 B1) in view of Richard (US 2009/0154295 A1) in view of Stocke, JR. (US 2014/0070977 A1).
Referring to Claim 1, Sharp teaches a towable submersible device (tow body 12 of FIG 1; tow body 50 of FIG. 2) comprising:
a rigid body (tow body 12 of FIG 1; tow body 50 of FIG. 2) having a front end (a first end where at cable 20 of FIG 1, and 66 of FIG 2 are located) and a back end opposite the front end, the rigid body capable of being towed at a positive pitch angle when in use; (opposite end of a first end where at cable 20 of FIG 1, and 66 of FIG 2 are located);
an elongated acoustic projector housing (60 of FIG 2) having a foil shape (60) with a leading edge of the foil shape facing the front end of the rigid body (FIG 1; FIG 2) when in use, the acoustic projector housing connected to the rigid body at a location between the front end and back end (via 56); however, Sharp doesn’t explicitly teach a larger portion of the foil shape extends above the rigid body than extends below the rigid body when in use; instead, Sharp teaches the foil shape extends above the rigid body at an equal portion below the rigid body when in use.

    PNG
    media_image1.png
    736
    520
    media_image1.png
    Greyscale

Furthermore, Sharp doesn’t explicitly teach the connection of the acoustic projector 
Richard teaches a larger portion of the foil shape extends above the rigid body than extends below the rigid body when in use (Fig’s. 1, 7, 12, 16);
causing the foil shape to take up an angle of attack when the rigid body rolls resulting in a net restoring force being generated, thus providing roll stability to the towable submersible device ([0047]).

    PNG
    media_image2.png
    491
    706
    media_image2.png
    Greyscale

Stocke, JR. also teaches causing the foil shape to take up an angle of attack when the rigid body rolls resulting in a net restoring force being generated, thus providing roll stability to the towable submersible device ([0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sharp with the invention of Richard for the purpose of towing an active sonar submersible device with roll stability and therefore enhancing the stability of the device relative to the vertical; and further with the invention of Stocke for the purpose of operating the device at high speed in sea conditions normally encountered while 

	
Referring to Claim 2, Sharp teaches the acoustic projector housing is rotatably mounted to the rigid body and can be rotated between an operational position in which the acoustic projector housing is oriented vertically and a retrieval position in which the acoustic projector housing is received within the rigid body (Col. 5, Ln. 24-39; Fig. 3).

Referring to Claim 3, Sharp teaches an actuator (58) for rotating the acoustic projector between the retrieval position and the operational position (Col. 4, Ln. 48-51; Col. 5, Ln. 24-39).

Referring to Claim 4, Sharp teaches the actuator maintains the acoustic projector housing in the operational position during operation (Col. 5, Ln. 40-46; FIGS. 4, 4A, 5 and 5A).

Referring to Claim 5, Sharp teaches the actuator comprises a motor or a linear actuator (Col. 3, Ln. 59-65).

Referring to Claim 6, Sharp teaches at least one sensor (72) for determining an orientation of the acoustic projector housing (Col. 5, Ln. 3-8).

Referring to Claim 7, Sharp teaches the acoustic projector is removably mounted to the 

Referring to Claim 8, Sharp teaches a front connector (106a) for attaching to a tow cable (106 of Fig. 4A)  and an aft connector (106b) for attaching to a second tow cable (108)  (Col. 5, Ln. 65-Col. 6, Ln. 2).

Referring to Claim 9-10, (Cancelled).

Referring to Claim 11, Sharp teaches a flexible bridle (54) fastened to the rigid body (50), the flexible bridle having a front connector for attaching to a tow cable and an aft connector for attaching to a second tow cable  (Col. 4, Ln. 28-33; Fig’s 3-4A).

Referring to Claim 12, Sharp teaches the second tow cable is for a tow-behind receiver array (Col. 4, Ln. 28-33).

Referring to Claim 13, Sharp teaches the flexible bridle is fixed to the rigid body at a central location of the rigid body to allow the flexible bridle to bend away from the rigid body (Fig’s 3, 4A, 5A).

Referring to Claim 14, Sharp teaches the flexible bridle comprises a front yoke having a pair of arms and rear yoke having a pair of arms with each the arms of the front yoke joined to respective arms of the rear yoke by a plurality of rigid links rotatably connected together, wherein the arms of the front yoke are located on opposite sides of the acoustic projector housing and arms 

Referring to Claim 15, Sharp teaches the flexible bridle is connected to the rigid body at one rigid link on each side of the rigid body (Fig. 3).

Referring to Claim 16, Sharp teaches the rigid body is removably fastened to the flexible bridle (inherent via coupling retention structure 54 upon the tow body 50 for receiving a tow cable retention feature 66a upon the tow cable 88).

Referring to Claim 18, Seto teaches the rigid body is towed at a positive pitch angle and rolled about the roll axis, the lift generating surface generates a correcting force that tends to restore the rigid body to a generally upright orientation (Pg. 266; Right Column, 5. Results); however, Seto doesn’t explicitly teach takes up an angle of attack.
Stocke, JR. teaches takes up an angle of attack ([0051]).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                            

/ISAM A ALSOMIRI/            Supervisory Patent Examiner, Art Unit 3645